DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 09/23/2020 has been entered and fully considered. Claims 1, 3, 4, 7-12 and 14-16 are pending, of which claim 1 is currently amended and claim 16 is new. Claims 2, 5, 6 and 13 are cancelled. No new matter has been added.
The previous rejection of claims 1, 3, 4, 7-12, 14 and 15 under 35 USC 103 is maintained, and new claim 16 is rejected on new grounds under 35 USC 102. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0151285 A1 (Hong).

    PNG
    media_image1.png
    444
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    479
    376
    media_image2.png
    Greyscale

Hong discloses a battery pack 1000 comprising battery cells 100a, 100b, 100c, 100d [0036], a connection tab (electrode tab 200d) connected to the battery cells 100 [0043], and a holder (coverlay 300) being contoured to correspond to the battery cells 100 [0090] (see Figs. 1, 6), the holder 300 comprising an inner surface (portion of the surface adhered to the battery .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0028084 A1 (Park) in view of WO 2013/149668 A1 (Rief).

    PNG
    media_image3.png
    312
    407
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    202
    318
    media_image4.png
    Greyscale

Regarding claims 1 and 7, Park discloses a battery pack 200 comprising battery cells 220 [0067], a connection tab (electrical connection member 240, 242) connected to the battery cells 220 [0077], [0080], and a holder (spacer 100, 101, 300) [0068], [0079], [0082] being contoured to correspond to the battery cells 220 (a shape of the bottom of the spacer corresponds to the outer circumferential shape of the battery cells) [0068], [0069], the holder 100, 101, 300 comprising an inner surface (bottom of the spacer), an outer surface (top of the spacer) [0068] on which an end of the connection tab 240, 242 is located, and a recess (grooves 
Park does not teach that the recess is spaced apart from the edge of the holder, or a jaw on the holder in a peripheral region of the recess to support bending of the connection tab. Rief however teaches placing a connector element 5 and connector bridge 4 (connection tab) on a cover element 3b (holder) in a recess surrounded by a wall structure 7 [page 14 lines 21-30], such that the recess is spaced apart from the edge of the holder, and providing the wall 

    PNG
    media_image5.png
    330
    300
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    214
    408
    media_image6.png
    Greyscale

Regarding claim 3, Park further discloses that the connection tab (electrical connection member 240, 242) comprises a connection member electrically connecting the battery cells 220 [0077], a first portion extending toward the outer surface of the holder (spacer 100, 101, 300) from the connection member, a second portion extending from the first portion and located on the outer surface of the holder 100, 101, 300, the second portion comprising the end of the 

    PNG
    media_image7.png
    290
    292
    media_image7.png
    Greyscale

Regarding claim 4, Park further discloses that the connection member (electrical connection member 240, 242) electrically connects adjacent battery cells 220 (electrically connects the battery cells arranged in the lateral direction) [0077]. See Figs. 5, 6.
Regarding claim 8, Rief further teaches that jaw 9d extends over the top of the connector bridge 4 (See Fig. 11), such that when combined with Park, the connection tab would be located between the outer surface of the holder and the jaw.
Regarding claim 9, Rief further teaches that the jaw 9d comprises a protrusion protruding from the holder 7 towards the connection tab 14a, 14b. See Fig. 11.
Regarding claim 10, Park further discloses that opposing walls of the recess (groove 112) are disposed on respective first and second portions of the holder (spacer 100, 101, 300) covering the first and second battery cells 220 (see Figs. 3-6), and Rief further teaches that the jaw 9d comprises a pair of protrusions protruding towards the connection tab 14a, 14b from opposing walls 7 (see Fig. 11), such that when combined with Park, the jaw would comprise a 
Regarding claim 11, Park further discloses that a peripheral region of the recess (groove 112) is located at one of first and second portions of the holder (spacer 100, 101, 300) covering the first and second battery cells 220 (see Figs. 3-6), and Rief further teaches that the jaw 9d comprises a protrusion protruding toward the connection tab 14a, 14b from only a peripheral region 7 of the recess (see Fig. 11).
Regarding claim 12, Park further discloses a circuit board (protection circuit member 230) [0067] located on the outer surface of the holder (spacer 100, 101, 300), wherein the connection tab (electrical connection member 240, 242) is connected to the circuit board 230 [0080]. See Fig. 3.
Regarding claim 14, Park further discloses that a lead (conductive connection member) is located between the circuit board (protection circuit member 230) and the connection tab (electrical connection member 240, 242) for electric connection therebetween (coupled to a region at which the electrical connection member is connected in an extending state in order to easily achieve electrical connection) [0046].
Regarding claim 15, Park further discloses that the edge of the holder is an outermost edge of the holder [0079]. See Figs. 3, 5, 6.

Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive. The applicant argues that Park does not teach that the end of the connection tab .
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727